829 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leon MITCHELL, Petitioner-Appellant,v.E. P. PERINI, Respondent-Appellee.
No. 86-3872
United States Court of Appeals, Sixth Circuit.
September 24, 1987.

ORDER
Before MERRITT, KRUPANSKY and DAVID A. NELSON, Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner filed the action for habeas corpus relief under 28 U.S.C. Sec. 2254.  He questions the constitutionality of a 1983 murder conviction in this petition.  The district court ultimately dismissed the petition and this appeal followed.  On appeal the parties have briefed the issues.


3
Upon consideration, we affirm for the reasons set forth in the district court's memorandum of opinion entered April 11, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.